DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed March 30, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on March 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,364,931 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Mr. Clifford D. Hyra on April 12, 2021.
The application has been amended as follows: 
In claim 8, line 1, the term “embedded” has been deleted.
In claim 19, line 2, the term “embedded” has been deleted.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: This application teaches a method for applying a multifunctional coating to a metal surface, the method comprising: (1) cleaning the metal surface; (2) applying a layer of corrosion-resistant alloy coating the metal surface by at least one of electroless plating, brush plating, and electroplating; (3) modifying and functionalizing the layer of corrosion-resistance alloy coating by chemical and/or electrochemical etching and attachment of hydroxyl, epoxy, acrylic, or amines functional groups, prior to application of an oleo-hydrophobic composite coating; and (4) applying the oleo-hydrophobic composite coating over the corrosion-resistant alloy coating.  The closest prior art of record is U.S. Patent Number 10,364,931, issued Arumugam et al.  The U.S. Patent Number 10,364,931 was used in a nonstatutory double patenting rejection in the previous Office Action dated January 28, 2021, however, applicants have filed a proper terminal disclaimer to overcome the nonstatutory double patenting rejection.  Accordingly, this application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734